Citation Nr: 0011923	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral tinea 
pedis with severe onychomycosis, currently evaluated at 30 
percent.

2.  Entitlement to an increased rating for chronic tinea 
cruris (groin rash), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

By rating decision in May 1993, service connection was 
granted for rash on the groin and tinea pedis of both feet.  
In May 1998, the veteran filed a claim for an increased 
rating for bilateral tinea pedis and chronic tinea cruris.  
This appeal arises from the June 1998 rating decision from 
the Columbia, South Carolina Regional Office (RO) that 
continued the evaluation of the veteran's bilateral tinea 
pedis (skin condition of the feet), with severe onychomycosis 
at 30 percent, and continued the evaluation of the veteran's 
chronic tinea cruris (groin rash) with spreading to trunk and 
legs, at 30 percent.  A Notice of Disagreement was filed in 
June 1998 and a Statement of the Case was issued in June 
1998.  A substantive appeal was filed in July 1998 with a 
request for a hearing at the RO before a local hearing 
officer.  In September 1998, the abovementioned RO hearing 
was held. 


REMAND

The veteran contends that the RO erred by failing to grant an 
increased rating for service connected bilateral tinea pedis 
with severe onychomycosis, currently evaluated at 30 percent, 
and for chronic tinea cruris, currently evaluated at 30 
percent.  He has thus stated well-grounded claims for an 
increased rating.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination 
regarding the veteran's service connected bilateral tinea 
pedis with severe onychomycosis and chronic tinea cruris.  
The duty to assist a veteran as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Thus, a current VA 
examination should be afforded, and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

Additionally, there is an indication in the record that the 
veteran has been treated by J. E. Fulcher, M.D., Gene Burges, 
M.D., the Medical University of South Carolina, and the 
Charleston, South Carolina VA Medical Center.  Treatment 
records from these providers and facilities should be 
requested prior to a VA examination.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the bilateral 
tinea pedis with severe onychomycosis and 
chronic tinea cruris in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from J. 
E. Fulcher, M.D., Gene Burges, M.D., the 
Medical University of South Carolina, and 
the Charleston, South Carolina VAMC.
 
2.  Following completion of the above 
action, the veteran should be afforded a 
VA dermatology examination to determine 
the current severity of the service 
connected bilateral tinea pedis with 
severe onychomycosis and chronic tinea 
cruris.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The 
dermatology examiner should record all 
complaints and findings pertaining to the 
skin disabilities.  The examiner should 
also specifically indicate, separately as 
to bilateral tinea pedis with severe 
onychomycosis and as to chronic tinea 
cruris, whether there is ulceration, 
extensive exfoliation or crusting, and/or 
systemic or nervous manifestations, or 
whether the specified skin disability is 
exceptionally repugnant. 

The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiner prior 
to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim for 
bilateral tinea pedis with severe 
onychomycosis and chronic tinea cruris on 
the basis of all the evidence of record.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



